UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNICOLORS INC., : Case No. 1:19-mc-00574-PAE
Plaintiff and Judgment Creditor, :

-against-

CALESSA SPORTSWEAR

INTERNATIONAL, LLC :
Defendant and Judgment Debtor; :

and

DILLARD’S, INC.
Third Party Custodian

 

Having reviewed the Motion of Plaintiff and Judgment Creditor Unicolors, Inc.
(“Unicolors’} to Compel Third Party Custodian Dillard’s Inc.(“Dillard’s”) to Turn Over Funds to
Satisfy Judgment against Judgment Debtor Calessa Sportswear International, LLC, as well as the
accompanying Memorandum of Law, the Affirmation of Michael D. Steger, and accompanying
exhibits, and having received no opposition or objections, | hereby order:

1. Dillard’s to turn over to Unicolors:
(a) The judgment amount of $16,936.75;
(b) Interest at 1.58 percent per annum ($0.73 per day) from November 12, 2019
until May 25, 2021 in the amount of $ 410.57 - and
(c) $47 in costs,
2, Dillard’s shall deliver such payment to the trust account of Unicolors, Inc.’s

counsel, the “Law Offices of Michael D. Steger, PC Attorney Escrow Account” deliverable to the
Law Offices of Michael D. Steger, PC, 30 Ramland Road, Suite 201, Orangeburg, New York,

10962.

SO ORDERED: p ih A Engel

Hon. Paul A. Engelmayer
United States Judge

 

May 25 2021
New York, New York

Dated:
